PER CURIAM.
Order modified, so as to provide that within five days the defendants file with the clerk of Onondaga county the letters and telegrams constituting the correspondence between the parties relating to the subject-matter of the action, or, at their election, copies of such letters and telegrams, and that they notify the plaintiff’s attorney of such filing, and that the plaintiff have $10 costs of the motion to abide the event, and no other costs; and, as so modified, the order is affirmed, without costs of this appeal to either party.